Case 1:18-cv-11838-DLC Document 38-2 Filed 05/16/19 Page 1 of 2

Wir. Robes. Farrell. Clerd Walle 2214
United States District eur re

Ont Court\ouse Way
Reston, WA © 994.0 Qe; KosileuMmici (Scull$3¢A0B
Cofrectead Submission

 

DeacWe. Farrell,

 

Enclosed Foct lina wrth plaichit t's anwloay a corrected
teas Zon Olaichers Wain Le Comsthidn wecevitly Liled.
% in He File with Hu enclosed “The

peat et tt Sulit was an in Lompledt brat, awd rhe
awtiFPs filing cead\ine ty cerpone Wal naty ot arrived.

Respectfully

 

 

‘uly Mavis ih bee lar line,
A cheer cast tenth

 

 

Corbitt i cate A Service

Plait mailed a copy ot Hk
enclgstd_on May la, WIG by FiestClagsy
Wail toi Jenni foc W trap les Snug iat t-
ahekendand atte © |low ine adolvess -
Jenni Ge Stngles- heal Qs ia
Doartwowt A Correction
10 Franlin Sh Sale Go
Boston, WW oatig~13 29

‘SSWH 40 LOIMLSIO
LUAOS LOMISIC "SN
SE él] Wd O€ AVA §102

991410 SYUSIO NI
qa | ft:

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-11838-DLG) nee 38-2 Filed 05/16/19 Page 2 of 2

@. Comsider' Wo, glanatiPts Limcted, aol deiindasts pacsiatt

 

 

of a AeXermont to discover Further euidence seems Als noenncus iv

 

 

 

__—_Vight one, NO\s current investiqathion & denial of healthcare Pind We 000

 

Adlvisoy Committee Awendments ollow the movant “ho move

 

for su Wa ON Aue nett TO, Awe ee a5 gorly as Ye Commence

 

ment of the action 45 CFR992..20601 Precludes farther discoversp.

 

a The Advisory Committees 2010 Amendments also rererenceck tho.

 

Chawag to the Piest sevttence FSG Ca)  Varhial Sea MW asf

Judament” being added, for cha pity avel returning Wn.2.

 

 

 

 

 

work “shall... bs 2x9 ress Lng direction te efaut Suumuerrss \udg-
LwWN

4. .
ment which was tem pacar ik comoued in BOOT lv adnate coutu sion

 

 

10. Defendaut las alsa disinatnucusly cited Vacaas-Raiz U Golden

 

Areln Dey. Tne, 36% Fad 13 Cistcir, 9004) asa time bing yushificabion,

 

whon the Aefendast avd the Court have alline reluantevidence,

 

AWA nating oft polevance remams td Ine cliscovered Raaching

 

DlawhECs simale orayel for coliek Une aender-oFCirwming Saraeny
‘ Yt a) eS

 

that she is leaal ly eytited te ) QucrAat be HECKER 3a) 206-011

 

Purse antty ERGO Se (hy , plambiPf moves te deny AePeidant's Wotbien To Defer

 

 

Woy 15 2014, Remect Gul ly Scalp wittect

 

We bled ovine aarlok
Michelle Lynne Wosi ets PwSe

 
